Title: John Quincy Adams, Receipt, 29 November 1825
From: 
To: Adams, John Quincy


				
					
					Boston Novr 29h 1825
				
				Recd on board the schooner Velocity Luther Hammond master for Washington City. a Boston directed His Excellency President Adams, which I promise to deliver him on his order  freight being paid here by shipper Ward Nichs Boylston$1.00
				
					A. C. Lombardfor Capt Hammond
				
				
					A C Lombard Recd for a Box of Raspberry Candiece Sent. President Adams—29’ Novr 1825—$1
				
			